                  IN THE UNITED STATES DISTRICT COURT                                    8/29/2019
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION

 JASON NEWBERRY,                                        CV 19-00050-H-DLC-JTJ

               Plaintiff,

        vs.                                                       ORDER

 STATE OF MONTANA, DR. REESE, DR.
 HURST, MELISSA SCHARF, and
 CONNIE WINNER,

               Defendants.

      On August 5, 2019, Plaintiff Jason Newberry, a prisoner proceeding without

counsel, filed a Complaint pursuant to 42 U.S.C. § 1983. (Doc. 1.) In order to

institute a civil action in federal court, a plaintiff must either pay a filing fee of

$400.00 as required by 28 U.S.C. § 1914(a) or file a motion to proceed in forma

pauperis under 28 U.S.C. § 1915. Mr. Newberry has done neither.

      Accordingly, the Court issues the following:

                                        ORDER

      1. Mr. Newberry must either pay the statutory filing fee of $400.00 or

submit a motion to proceed in forma pauperis (on the form to be provided by the

Clerk of Court) within thirty days of the date of this Order. If Mr. Newberry files

a motion to proceed in forma pauperis and he is incarcerated, he must file a copy

                                            1
of his inmate trust account statement for the six-months immediately preceding the

filing of his Complaint. If he has not been incarcerated for the entire six months,

he must inform the Court and submit account statements for the length of time he

has been incarcerated.

      2. Should Mr. Newberry fail to comply with this Order, this matter will be

closed.

      3. At all times during the pendency of this action, Mr. Newberry shall

immediately advise the Court of any change of address and its effective date.

Failure to file a Notice of Change of Address may result in the dismissal of the

action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

      DATED this 29th day of August, 2019.



                                         /s/ John Johnston
                                       John Johnston
                                       United States Magistrate Judge




                                         2
